Citation Nr: 0028897	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-06 426 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.




This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 administrative decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The Board notes that the appellant submitted an August 1996 
claim for death pension and accrued benefits.  At the time of 
his death, the veteran had a pending appeal on the issue of 
entitlement to special monthly pension by reason of the need 
for aid and attendance or by reason of being housebound.  The 
RO has not adjudicated the appellant's claim of entitlement 
to accrued benefits based on those claims.  That claim for 
accrued benefits is therefore not on appeal and is not before 
the Board.  The claim is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The appellant and the veteran were married on May 4, 
1996.

2.  The veteran died on August [redacted], 1996.

3.  The appellant and the veteran did not have any children 
born to them either before or after their marriage.

4.  Although the appellant lived with the veteran for many 
years, the appellant knew that the veteran was married to 
another woman, was herself married to another man, and knew 
that the veteran's and her own extant marriages imposed legal 
impediments to her marrying the veteran at the time she began 
living with the veteran.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are 
not met.  38 U.S.C.A. §§ 101(3), 1541, 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she meets the criteria to be 
recognized as the surviving spouse of the veteran for the 
purposes of receipt of death pension.  After a review of the 
record, the Board finds that the appellant's contentions are 
not supported by the evidence, and her claim is denied.  
Although she meets the criteria for recognition as the 
surviving spouse of the veteran, the statute prohibits 
payment of death pension benefits unless a surviving spouse 
was married to a World War II veteran before January 1, 1957, 
for one year or more, or for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.

The law provides that VA shall pay to the surviving spouse of 
each veteran of a period of war who met the service 
requirements of 38 U.S.C. § 1521(j), pension at the rate 
prescribed.  38 U.S.C.A. § 1541(a) (West 1991).  The Board 
notes that the veteran's service meets the requirements of 
38 U.S.C. § 1521(j).  However, the pertinent statute further 
provides that no pension shall be paid to a surviving spouse 
unless the spouse was married to the veteran (1) before 
January 1, 1957, for the surviving spouse of a World War II 
veteran, (2) for one year or more, or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1541(f) (West 1991); 
38 C.F.R. § 3.54 (1999).

Spouse means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a) (1999).  Marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j) (1999).

Except as provided in 38 C.F.R. § 3.52, surviving spouse 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j) and who 
was the spouse of the veteran at the time of the veteran's 
death and:  (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b) (1999); 38 U.S.C.A. § 101(3) (West 1991).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) the marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death as outlined in 38 C.F.R. § 3.53, and (d) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52 (1999).

The evidence of record shows that the appellant has stated 
that she and the veteran lived together from November 1971 
until the veteran's death on August [redacted], 1996.  The 
evidence shows that they were married on May 4, 1996.  The 
appellant and the veteran did not have any children born to 
them either before or after their marriage.

The evidence also shows that the veteran was married to 
another woman from December 23, 1956, until August 4, 1994, 
upon the death of the other woman.  The appellant was married 
to another man from March 31, 1975, until she obtained a 
divorce on February 16, 1996.

The Board has evaluated the evidence of record and finds that 
the appellant meets the criteria to be recognized as the 
surviving spouse of the veteran.  She was married to the 
veteran in a legally valid marriage at the time of his death.  
Thus, she was the spouse of the veteran.  She lived 
continuously with the veteran from the time of the marriage 
to the time of his death, and the evidence does not show that 
she has remarried.  Therefore, the Board finds that the 
appellant may be considered the surviving spouse of the 
veteran.  However, the relevant statute authorizing the 
payment of death pension benefits prohibits payment except 
where the surviving spouse of a World War II veteran was 
married to him before January 1, 1957, was married to him for 
one year or more, or was married to him for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  Therefore, despite that the appellant 
may be recognized as the surviving spouse of the veteran, she 
is statutorily prohibited from receiving death pension 
benefits as she was not married to the veteran for more than 
one year or prior to January 1, 1957, and she and the veteran 
had no children born to them.

The appellant has stated that she feels that her marriage 
with the veteran should be deemed valid for a period longer 
than one year since she has stated that she lived with the 
veteran since November 1971.  However, the Board notes that 
although the appellant lived with the veteran for many years, 
the appellant knew that the veteran was married to another 
woman, was herself married to another man, and knew that the 
veteran's marriage and her own imposed legal impediments to 
her marrying the veteran at the time she began living with 
the veteran.  Therefore, a deemed valid marriage, based 
presumably on a common law marriage, could not have existed, 
even if common law marriages were recognized there.  The 
final legal impediment, the appellant's own marriage, was not 
removed until February 16, 1996.  Therefore, the Board finds 
that any purported "marriage" to the veteran may not be 
deemed valid prior to their actual date of marriage on May 4, 
1996, because she knew of the legal impediments to their 
marriage at the time she would have begun her attempted 
common law marriage to the veteran.

Accordingly, the Board finds that although the appellant 
meets the criteria to be considered the surviving spouse of 
the veteran, the criteria for entitlement to death pension 
benefits are not met, and the appellant's claim therefor is 
denied.  38 U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.54 (1999).


ORDER

Entitlement to death pension benefits is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

